Citation Nr: 0531288	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-02 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for chondromalacia patella 
of the right knee, currently rated as 10 percent disabling.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Estela I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from August 1990 to August 
1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a March 1999 rating decision the RO increased the 
disability rating to 10 percent disabling.  

In a May 2000 rating decision the RO denied the veteran's 
claim for a higher rating based on the findings of a VA 
examination of January 2000.  The Board notes that the claims 
file does not contain the full report of the VA examination 
of January 2000.  The report of the examination, if 
available, should be associated with the claims file.

Accordingly, this case is REMANDED to the AOJ via the Appeals 
Management Center for the following development:

The AOJ should associate with the claims 
file the complete VA examination of 
January 3, 2000.  If the document cannot 
be reconstructed, that fact should be 
documented in the file.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


